DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Introduction
This is a response to the applicant’s filing filed on 03/01/2021.  In virtue of this filing, claims 1-20 are currently presented in the instant application. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 03/01/2021 has been considered by Examiner and made of record in the application file.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Imanilow et al. (U.S. Pub. No.: 2010/0262987) teaches a communication device may receive broadcast signals and personal communication signals and may interleave combine the broadcast content and personal communication content.  The interleaved combined content may be displayed and played as a single stream of video and audio.  The personal communication content may comprise directed advertisement and other 
specified content which may be determined based on a user's location and a user profile.  

Koch (U.S. Pub. No.:2007/0016922) teaches a method for presenting content to a user through a content management device. The method includes receiving at a content management device content from a plurality of content providers.  The content management device generates a supplemental programming data from the content providers.  The content management device receives guide programming data from a content-independent programming data source.  The content management device generates an interactive program guide in response to the supplemental programming data and the guide programming data, the interactive program guide presenting content available to the user.
However, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest performing a first-level match between first identifying attributes associated with a first media-work included in the list of media-works and a plurality of unique identifiers included in a database, wherein the plurality of unique identifiers link content attributes of different media-works to different unique identifiers, the first-level match includes comparing the one or more first identifying attributes to the plurality of unique identifiers to determine whether the one or more first identifying attributes include a first unique identifier matching any of the plurality of unique identifiers; in response to the first-level match indicating that the one or more 
media-work to a particular unique identifier included in the database, wherein the particular unique identifier is linked to the one or more matching content attributes, in combination with other limitations, as specified in the independent claims 1, 8 and 15, and further limitations of their respective dependent claims 2-7, 9-14 and 16-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649